Citation Nr: 9934836	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 734 A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the August 
12, 1997, Board decision, which denied an attempt to reopen a 
claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to March 
1946 and from August 1950 to June 1953.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error in an August 12, 1997, Board decision.


FINDINGS OF FACT

1.  The August 1997 Board decision found that the moving 
party had not submitted new and material evidence to reopen 
her claim for service connection for a back disability.

2.  The appellant has alleged that the claim should have been 
reopened as the evidence shows that her current back 
disability is associated with a fall she sustained during 
active service; that the Board failed to fulfill the duty to 
assist the veteran in the development of her claim; and that 
the Board applied the wrong legal standard in its 
determination not to reopen the claim.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the August 12, 1997, Board decision in failing to reopen a 
claim for entitlement to service connection for a back 
disability fails to meet the threshold pleading requirements 
for revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the August 12, 1997, Board 
decision, which concluded that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's August 1997 decision contains CUE.  That 
determination found that the evidence submitted since the 
Board's May 1988 decision was not new and material, and the 
veteran's claim for service connection for a back disability 
was not reopened and remained denied.  

The moving party argues initially that the evidence of record 
at the time of the August 1997 decision established that she 
injured her back in service and that her current back 
disability is associated with that in-service injury.  Such 
an allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
August 1997 decision included the service medical records; 
post-service medical records, both VA and private, dated from 
1953 through 1993; and numerous statements from  the 
appellant as well as her testimony presented at a personal 
hearing conducted in June 1990.  As noted in the Board's 
decision, the available service medical records failed to 
show any findings associated with a back disease or injury.  
In addition, post-service medical records failed to associate 
the veteran's current back disability to her active service.  

Accordingly, the failure to conclude that the veteran has a 
current back disability which is related to service is not an 
"undebatable" error.  The August 1997 Board decision was, 
therefore, consistent with and supported by the law then 
applicable for determining whether the veteran had met her 
burden to reopen the claims for service connection for a back 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
Therefore, the Board finds that the denial of service 
connection for a back disability, on the basis that new and 
material evidence had not been presented, was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.  

Similarly, the undersigned would also note that the arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the August 
1997 Board decision, but not necessarily the discrete issue 
of CUE.  The veteran has alleged that the August 1997 
decision was the product of error essentially because the 
decision failed to consider all the evidence, which she 
claimed demonstrated a current back disability associated 
with a back injury in service.  This argument represents a 
clear-cut example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE. See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

In addition, the Board notes that the veteran argues that 
there was error in the decision because the VA failed to 
satisfy its duty to assist in obtaining additional medical 
evidence, to include the medical records from Dr. Perry.  
This, too, is not a basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(2) (1999).

Finally, the Board notes that the veteran's representative 
argues that there was CUE in the August 1997 Board decision 
in that the Board applied a legal standard for "new and 
material" evidence which exceeded that required by the 
controlling regulation, 38 C.F.R. § 3.356.  In support of 
this argument, the veteran's representative cites Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The standard applied 
by the Board in its August 1997 decision was that dictated by 
the United States Court of Veterans Appeals, now known as the 
United States Court of Appeals for Veterans Claims, 
(hereinafter Court) in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  This standard required that there must be a 
reasonable possibility that the new evidence would change the 
outcome of the prior final decision in order to be considered 
"material" evidence.

Subsequent to the August 12, 1997, Board decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the Court's interpretation of the term 
"new and material" overstepped the actual definition set 
forth in the regulation.  Hodge v. West, 155 F.3d 1356, 1361, 
1364 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits and stated that the whether new evidence is material 
must be evaluated "under the proper, regulatory standard."  
Hodge, 155 F.3d at 1362, 1364.  

By its regulatory definition, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).  Thus, the 
allegation of the veteran's representative also is not a 
basis for a finding of CUE.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
August 12, 1997, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the August 12, 1997, Board 
decision on the grounds of CUE is denied.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals


 



